HASTIE, Judge
(concurring).
I join in the decision of the court but find it unnecessary to rule upon the constitutionality of the challenged regulation of the Cost of Living Council. The district court made no final ruling on this issue and settlement of the underlying labor dispute which had led to a controversial strike and a preliminary injunction against its continuance has now mooted all questions except the propriety of the contempt adjudication and the attendant imposition of heavy coercive fines.
With the outstanding issue thus limited, the action of the district court was clearly proper. When this case came on for hearing on motion for a preliminary injunction, a temporary restraining order was in effect and the defendants were on strike in open defiance of that order. The record, as it appeared at the conclusion of that hearing, established sufficient likelihood that the plaintiffs would ultimately prevail to justify preliminary injunctive relief. Moreover, since the defendants were even then in defiant violation of the restraining order and manifestly disposed to continue their contumacy, the court had compelling reason to adjudge them in contempt and to attempt to overcome their defiance by specifying and imposing heavy civil fines to be paid if the defendants should persist, as they did for several days, in their strike.